The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on July 12, 2022.  Claims 16 and 27 have been amended; claims 18 and 28 have been cancelled; no claims have been added.   
In view of remarks and an obvious typing error the rejection of claims 16-17, 19-21, 23-27, and 29-30 under 35 U.S.C. 103 as being unpatentable as obvious over Niessner et al. (U.S. Patent Application Publication 2016/0319120 A1) in view of Constantinou et al. (U.S. Patent Application Publication 2017/0036241 A1) has been withdrawn and it is reinstated as the rejection of claims 16-17, 19-21, 23-27, and 29-30 under 35 U.S.C. 103 as being unpatentable as obvious over Niessner et al. (U.S. Patent Application Publication 2016/0319120 A1).   
Claims 16-17, 19-27, and 29-30 are pending.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 16-17, 19-21, 23-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Niessner et al. (U.S. Patent Application Publication 2016/0319120 A1), for the rationale recited in § 3 of the Office Action dated April 13, 2022, and comments below.   
The disclosure of Niessner’s reference resided in § 3 of the Office Action dated April 13, 2022 is incorporated herein by reference.   
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Niessner et al. (U.S. Patent Application Publication 2016/0319120 A1) as applied to claims 16-17, 19-21, 23-27, and 29-30 above and further in view of Nishihara et al. (U.S. Patent Application Publication 2008/0058471 A1 or U.S. Patent 7,863,378) and Glogovsky et al. (U.S. Patent Application Publication 2015/0099840 A1), for the rationale recited in § 4 of the Office Action dated April 13, 2022, and comments below.   
The disclosure of Niessner, Nishihara, and Glogovsky’s references resided in § 4 of the Office Action dated April 13, 2022 is incorporated herein by reference.   

	Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides that in the claimed invention as amended, copolymer component B is present in an amount ranging from 0.5 to 4.5 wt.-%. This makes Example 2 of the present application, which contains 5 wt.-% SBC, a comparative example (see specification (US 2020/0024437, Table 3). The experimental data shows that the use of both, 2 wt.-% SBC and 5 wt.-% SBC, results in a 12% reduction in shrinkage, but the use of 5 wt.% SBC also results in significant changes in the other investigated properties (VST, MVR, E-modulus). See id. at ,i [0151]. According to the description, these changes are not desirable. Niessner contains no indication that the addition of SBC or SIS could have an impact on the shrinkage properties of the polymer composition. The person skilled in the art would therefore not have been motivated, based on the information given by Niessner, to start from the composition disclosed therein and vary the amounts of the single components to find an optimal range for the individual components to obtain a composition with reduced shrinkage (remarks, pages 5-6, the bridging paragraph).
In response to applicant’s argument it is noted the following.  
Nothing in specification shows that the example 2 in table 3 is a comparative example. To the contrary, all three examples 1-3 are the main examples which clearly disclose that “Addition of 2 and 5 wt.-% SBC (or SIS) block copolymers reduced the mold shrinkage of styrene copolymer, such as styrene acrylonitrile maleic anhydride copolymer VT2410 by 12%. The other important properties MVR, VST B50 and E-modulus were not significantly affected “(paragraph [0151]). The only comparative example containing no copolymer B is clearly shown separately in Table 3. 
Therefore, it is necessary to repeat again that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
It is noted that the amounts of the components (a), (b), and (c) are result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is further noted that according MPEP 2144.05 “Obviousness of Ranges”:
“Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
The Applicant made the following arguments that according to the teaching of Niessner, it is the object of this invention to provide a material for 3D printing with low odor development and an optimized balance between toughness and viscosity (see Niessner  paragraph [0009]). The object of the present invention, however, is to provide a composition with reduced shrinkage, in which case the other properties should change as little as possible compared to pure styrene copolymer A. Those skilled in the art could not have assumed that this could be possible with a composition like that disclosed in Niessner. Therefore, the claimed invention could not have been obvious. lower the degree of crystallinity in the final the references fail to show certain features of applicant’s invention (remarks, page 6). 
In response to above-mentioned applicant’s arguments it is noted that the features upon which applicant relies (i.e., that the teaching of Niessner is the object of this invention to provide a material for 3D printing, and the object of the present invention, however, is to provide a composition with reduced shrinkage, and therefore, the claimed invention could not have been obvious. lower the degree of crystallinity in the final polymer compositions, flexibility and impact resistance, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, it is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	          Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764